210 Cal.App.2d 884 (1962)
THE PEOPLE, Plaintiff and Respondent,
v.
PERRY ALINE TRIBBLE, Defendant and Appellant.
Crim. No. 4243. 
California Court of Appeals. First Dist., Div. One.  
Dec. 13, 1962.
 Perry Aline Tribble, in pro. per., for Defendant and Appellant.
 No appearance for Plaintiff and Respondent.
 Memorandum
 SULLIVAN, J.
 Appeal by defendant from judgment of conviction after plea of guilty.
 Although afforded ample opportunity to do so, appellant has not filed any brief or statement of grounds of appeal. Nevertheless this court has carefully reviewed the record and from such review finds no error and no grounds of appeal.
 Judgment affirmed.
 Bray, P. J., and Molinari, J., concurred.